Filed 3/25/21 P. v. DeLaCruz CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO


 THE PEOPLE,

          Plaintiff and Respondent,                                      E076114

 v.                                                                      (Super.Ct.No. OCR11191)

 IGNACIO DELACRUZ,                                                       OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Kyle S. Brodie,

Judge. Appeal dismissed.

         Michaela Dalton, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Ignacio Frank DeLaCruz moved to dismiss a prior plea bargain on the basis of

Penal Code section 1016.8. The plea bargain at issue was entered in 1987, and the

judgment based on it has long been final. The trial court correctly determined that it

consequently lacked jurisdiction to grant DeLaCruz’s motion, so the court denied it. (See

In re Candelario (1970) 3 Cal.3d 702, 705 [trial court generally lacks jurisdiction to


                                                             1
correct judicial errors in a final judgment].) DeLaCruz appeals from the order denying

his motion.

       In his opening brief, DeLaCruz asserts that “[t]his appeal is from an order made

after judgment, affecting the substantial rights of the defendant, and is authorized by

Penal Code[] section1237, subdivision (b).” That is incorrect. Because the trial court

lacked jurisdiction to grant DeLaCruz’s motion, the denial of the motion did not affect

DeLaCruz’s substantial rights and therefore is not an appealable postjudgment order

under Penal Code section 1237. (People v. Turrin (2009) 176 Cal.App.4th 1200, 1208.)

And even if we were to construe DeLaCruz’s motion as a petition for writ of habeas

corpus, the order denying it still would not be appealable. (Cox v. Superior Court (2016)

1 Cal.App.5th 855, 858 [an order denying a petition for writ of habeas corpus is not

appealable].)

       Because DeLaCruz appeals from a nonappealable order, we must dismiss the

appeal. (In re Mario C. (2004) 124 Cal.App.4th 1303, 1307.)

                                      DISPOSITION

       The appeal is dismissed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                MENETREZ
                                                                                          J.

We concur:

RAMIREZ
                        P. J.
McKINSTER
                           J.


                                             2